BRYAN SCHRODER
United States Attorney

ANNE VELDHUIS
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Tel: (907) 271-5071
Fax: (907) 271-1500
E-mail: anne.veldhuis@usdoj.gov

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                                   )
                                                              )
                               Plaintiff,                     )
             v.                                               ) No. 3:17-CR-00103-SLG
                                                              )
  STEVEN CURTIS BACHMEIER,                                    )
                                                              )
                                                              )
                               Defendant.                     )
                                                              )

                   UNITED STATES’ SENTENCING MEMORANDUM

                  SUMMARY OF SENTENCING RECOMMENDATIONS

TERM OF IMPRISONMENT ........................................................................ 60 MONTHS

SUPERVISED RELEASE .................................................................................... 3 YEARS

SPECIAL ASSESSMENT ............................................................................................ $100




          Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 1 of 9
       The United States of America, by and through undersigned counsel, hereby files

this Sentencing Memorandum. For the reasons stated herein, the United States

respectfully asks the Court to impose a sentence of 60 months’ imprisonment, to be

followed by a three-year term of supervised release.

I.     FACTUAL BACKGROUND

       In 2009, the defendant plead guilty to Assault 2 – Injury with a Weapon and

Sexual Assault 2. Judge A.M. presided over that case. The defendant later attempted to

withdraw his guilty plea, but A.M. denied that motion.

       At a May 27, 2010 status and scheduling hearing, the defendant again tried to

withdraw his guilty plea. The defendant unleashed a string of profanities and insults

against A.M., before saying that “I swear on penalty of perjury I’m bound to the lives of

my five little girls, I’m gonna carve the flesh off your fucking children bitch.”

       The defendant was subsequently sentenced to a term of 8 years’ imprisonment for

the charges to which he had plead guilty.

       Later, in February 2015, before the defendant was originally scheduled to be

released from imprisonment, he met with a Department of Corrections employee. He

initially told the DOC employee that the threats against Judge Moran were just a tactic he

used to get her riled up and sentence him too harshly, so that he could then get his

sentence overturned on appeal or overturn his plea agreement. But he also would not

guarantee that he would not harm people whom he felt had done him wrong.

       In January 2017, the defendant initiated a new civil case to have his name legally


U.S. v. Bachmeier
3:17-cr-00103-SLG                  Page 2 of 9
        Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 2 of 9
changed. The case was assigned to Judge A.M. with case number 3KN-17-29CI. The

defendant was angry that Judge A.M. had been assigned to preside over his request to

change his name. As a result, he mailed a document styled as a “Request” to the Kenai

Superior Court. The “Request” was received on February 8, 2017 and is the subject of

the charge in this case:

       Am requesting to cancel this proceeding. I never got a notice of judicial
       assignment. I would of struck [Judge A.M.] from this case I have told her in past
       Im going to kill her family which I still entend to do. Therefore she cannot be
       impartial. I will refile and this court will give me notice of judicial assignment, or
       els. [Sic].

       The defendant was subsequently convicted by a jury of one count of Mailing

Threatening Communications, in violation of 18 U.S.C. § 876(c).

II.    GUIDELINE APPLICATIONS

       The sentencing guidelines calculations are discussed below.

       A.     Base Offense Level

       The defendant was convicted of Mailing Threatening Communications; his base

offense level is therefore 12. U.S.S.G. § 2A6.1(a)(1).

       B.     Victim Related Adjustment

       The defendant threatened A.M. and her family because she presided over cases

involving him. U.S.S.G. § 3A1.2(a) applies where the victim was either “(A) a

government officer or employee . . .” or “(C) a member of the immediate family of a

[government officer or employee],” and where the offense was motived by their status.

Here, the defendant threatened a government officer and their family, and the offense of


U.S. v. Bachmeier
3:17-cr-00103-SLG                  Page 3 of 9
         Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 3 of 9
conviction was motivated by A.M.’s status as a judge presiding over his cases.

Accordingly, his base offense level is increased by 3 levels. U.S.S.G. § 3A1.2(a).

       The defendant’s offense level is increased 3 additional levels under U.S.S.G. §

3A1.2(b), because he meets the qualifications U.S.S.G. § 3A1.2(a)(1) and (2), and

because the applicable guideline for his offense is under Chapter Two of the U.S.S.G.

The defendant’s total adjustment under U.S.S.G. § 3A1.2 is therefore 6 levels.

       B.     Adjustment for Obstruction of Justice

       The defendant represented himself in this case for a period of time. While

representing himself pro se, the defendant made numerous filings in which he stated that

he would defend himself with force, see, e.g. Dkt. 40 at 2-4, that he was at war with the

government, see, e.g. Dkt. 56 at 1, and stating to the Magistrate Judge “remove yourself

from office or I will.” Dkt. 102 at 5. Even after he was convicted and again represented

by counsel, the defendant continued filing pleadings in this Court that had nothing to do

with any valid legal matter, but instead appear to be aimed toward intimidating the Court

and government. See Dkt. 219-1 (defendant’s notice that he would personally charge the

Judge and Prosecutor involved in this case).

       The Application Notes to the Obstruction of Justice Guideline, U.S.S.G. § 3C1.1,

note that “[o]bstructive conduct can vary widely in nature,” though the exercise of a

constitutional right is not considered obstructive. Application Notes 2, 3. Application

Note 4 provides a non-exhaustive list of examples of conduct that may qualify for the

Obstruction of Justice enhancement, including “threatening, intimidating, or otherwise


U.S. v. Bachmeier
3:17-cr-00103-SLG                  Page 4 of 9
        Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 4 of 9
unlawfully influencing a co-defendant, witness, or juror…”

       It logically follows that attempting to threaten or intimidate individuals involved

in the defendant’s prosecution would also qualify as Obstruction of Justice under the

Guidelines. This is true because “[c]onduct that is sufficiently threatening to a person

who plays a role in the defendant's future sentencing proceedings, whether or not the

threat is made directly to the threatened person, is disruptive to the criminal justice

system.” United States v. Kominek, 651 F. App'x 603, 604 (9th Cir. 2016). In Kominek,

the Ninth Circuit upheld an Obstruction of Justice guideline enhancement where the

defendant spoke with another prisoner about how to intimidate the prosecutor, including

a discussion of explosives to blow up the prosecutor’s car.

       Here, the defendant was not merely attempting to assert his Constitutional rights.

Surely, he has no valid constitutional right to fine the Court. Moreover, when taken in

context, his repeated statements that he was at war with the Court and/or Government are

most accurately read as an attempt to threaten or intimidate, and therefore to disrupt the

criminal justice system.

       E.     Criminal History Category

       The USPO has correctly calculated the defendant’s criminal history as Category

V.

       E.     Guideline Range

       The defendant’s Total Offense Level is 20 and his Criminal History Category is V.

The statutory maximum sentence for the crime of Mailing Threatening Communications


U.S. v. Bachmeier
3:17-cr-00103-SLG                   Page 5 of 9
        Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 5 of 9
is 60 months’ imprisonment. 1

II.    FACTORS PURUSANT TO 18 U.S.C. § 3553(a)

       For the reasons set forth below, the United States requests a sentence of

imprisonment at the low end of the guideline range: 60 months’ imprisonment and three

years of supervised release. Under 18 U.S.C. § 3553(a), the Court considers key factors

in this case, such as “the nature and circumstances of the offense,” “the history and

characteristics of the offender,” “the need for the sentence imposed (A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment

for the offense; (B) to afford adequate deterrence to criminal conduct; [and] (C) to protect

the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2). A 60-month

sentence for the defendant in this case is “sufficient, but not greater than necessary,” to

achieve these goals. 18 U.S.C. § 3553(a).

       a.     The nature and circumstances of the offense

       The defendant threatened A.M. and her family on multiple occasions. He

threatened to “carve the flesh,” from A.M.’s children in May 2010. The defendant never

forgot that threat, nor did his fixation on A.M. and her family fade. Again, in 2015, he

acknowledged the threat to a DOC employee and would not confirm that he wouldn’t hurt

A.M. or her family when he was released. 2




1 The defendant’s advisory guideline range would otherwise be 63 to 78 months.
2 A.M.’s victim impact statement make clear that she treated the defendant’s 2015 as a
threat.

U.S. v. Bachmeier
3:17-cr-00103-SLG                   Page 6 of 9
        Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 6 of 9
       Finally, in early 2017, the defendant was so incensed that A.M. was assigned to

preside over a civil case he filed that he again threatened her. The defendant again did

not mince words, but made his intent very clear when he mailed the threat: “[A]s I have

told her in past I’m going to kill her family which I still entend to do.” [sic]. The

defendant plainly remained fixated on A.M. and her family over a lengthy period of time,

which renders his conduct all the more serious.

       b.     The history and characteristics of the defendant

       The defendant has a lengthy and violent criminal history. Significantly, the

defendant has multiple allegations or convictions involving domestic violence or

domestic disturbances. These include Assault in the Fourth Degree, PSR ¶ 52, Unlawful

Contact, PSR ¶ 53, and Criminal Mischief in the Fourth Degree, PSR ¶ 54. Finally, the

defendant’s Sexual Assault conviction was predicated on an attack on his romantic

partner. PSR ¶ 55.

       The defendant’s history also demonstrates a willingness to commit violence

against others, not just his romantic partners. He was convicted of Harrassment in the

Second Degree for assaulting a Corrections Officer. PSR ¶ 56. Additionally, the

defendant has pending charges for Assault in the First Degree stemming from an incident

inside jail in which the defendant allegedly sliced open another inmate’s neck with a

homemade weapon.

       The defendant demonstrates a pattern of committing violence against others when

he is able to do so. When he is unable to commit acts of violence, the defendant makes


U.S. v. Bachmeier
3:17-cr-00103-SLG                   Page 7 of 9
        Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 7 of 9
highly specific threats against those he believes have wronged him in some way. 3 He

returns repeatedly to the idea that he is “at war” with others, and that he may use deadly

force against them.

    c.   The seriousness of the offense

         The defendant’s actions were an attempt to undermine the judicial system. He

first threatened A.M.’s family when she denied his request to withdraw his guilty plea in

a sexual assault case; there can be no serious dispute that he intended to influence the

outcome of his criminal case. Seven years later, the defendant again threatened A.M. and

her family. The lengthy span of time over which the defendant continued to threaten

A.M. demonstrates the seriousness of the offense and the impact it had on his victims.

         d.     The need to provide just punishment for the offense and deter crime

         Based on his criminal history, it is unclear that the defendant can be specifically

deterred from committing more crimes. However, general deterrence should be in an

important sentencing goal in a case involving a judicial officer. A statutory maximum

sentence would send a message that threats to judicial officers will not be tolerated.

         Moreover, justice requires a sentence that is sufficient to protect the general public,

and the victims, from the defendant. No sentence can forever prevent the defendant from

carrying out acts of violence, indeed he continues to commit acts of violence while



3 See also PSR ¶¶ 39-40. As noted in the PSR, the defendant has made numerous threats
to DOC Officers. Significantly, in early 2010 the defendant also sent to the U.S. District
Court a letter responding to a Court notice. The defendant wrote that “I will defend
myself from tyranny with deadly force. See ya.”

U.S. v. Bachmeier
3:17-cr-00103-SLG                     Page 8 of 9
          Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 8 of 9
incarcerated, but it would protect the general public for the time he is incarcerated.

                                      CONCLUSION

       In light of the factors detailed herein, the United States requests that the Court

impose a sentence of 60-months, with a three-year term of supervised release to follow.

A $100 special assessment is mandatory.

       RESPECTFULLY SUBMITTED June 18, 2019, in Anchorage, Alaska.

                                                  BRYAN SCHRODER
                                                  United States Attorney

                                                  s/ Anne Veldhuis
                                                  ANNE VELDHUIS
                                                  Assistant U.S. Attorney




CERTIFICATE OF SERVICE
I hereby certify that on June 18, 2019
a true and correct copy of the foregoing was
served electronically on the following:

Gary Colbath, Assistant Federal Defender

s/ Anne Veldhuis
Office of the U.S. Attorney




U.S. v. Bachmeier
3:17-cr-00103-SLG              Page 9 of 9
         Case 3:17-cr-00103-SLG Document 223 Filed 06/18/19 Page 9 of 9
